Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/2021 was filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 101057079 A.
‘079 teaches:
A compressor housing is disclosed, and specifically discloses the following technical features (see page 3, line 5 to page 12, last line 1 and figures 1 to 11): The centrifugal compressor 300 is provided with an impeller 302 rotatably disposed within a housing, wherein the housing comprises a forming shroud wall portion 314 (i.e., shroud wall) dividing a diverging passage, communicating with the outlet of the impeller 302, and a plate 330 (i-e., hub wall), the diverging passage comprising: a converging .
Claim Rejections - 35 USC § 103
Claims 7- 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘079.
In regards to claim 7; ‘079 teaches:
In a section containing the axis of the impeller, If the radially outermost straight line extending the outer peripheral edge of the vane of the impeller towards the radial outside is at an angle to the tangent, Denoting the relationship of R and with a function f 
In regards claim 8,
It would have been obvious to one of ordinary skill in the art to incorporate the compressor of ‘079, into a turbocharger, because it is a conventional design by those skilled in the art according to practical needs.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following reference also teaches
(JP2008-175124A) discloses the following technical features (see paragraphs 2-41 of the specification and figures 1-10): The centrifugal compressor is provided with an impeller 13 rotatably arranged within a casing comprising a shroud wall 63 dividing a diffusion passage 61 communicating with an outlet 13B of the impeller 13 and a hub wall 65, the diffusion passage 61 comprising: a constriction constituted in such a way that the shroud wall 63 approaches the hub wall 65 from the outlet 13B of the impeller 13 towards a radially outer side of the centrifugal compressor 5; communicating with the constriction radially outside of the centrifugal compressor 5 than the constriction, and comprised of shroud wall 63 and hub wall 65 parallel to each other, the surface of shroud wall 63 facing impeller 13 and hub wall 65 has a cross-sectional shape, in a cross-section containing the axis of impeller 13, in which a tangent may exist in any position, Regarding R as the distance from the axis of the impeller 13 towards the radially outer side of the centrifugal compressor 5, If the distance from the axis of the impeller 13 to the outlet 13B of the impeller 13 is set as RO and the distance from the axis of the impeller 13 to the boundary portion of the constriction and parallelism 67 is set as R1, then the cross-sectional shape in the range of RO < R < R1 is a curve comprising a curve having a circular surface with a convex or concave arcuate inclination with respect to the hub wall 65. 
The cross-sectional shape in the range of RO < R s R1 is a curve comprising a first curve curved concavely with respect to the hub wall in the range of RO < R < R2 and a second curve curved convexly with respect to the hub wall in the range of R2 < R s R1. From the above distinction, it can be determined how the technical problem actually solved by the present invention is to set a cross-sectional shape in the range of RO < R< R1.
(US2016/0097297 Al) discloses a centrifugal compressor, and specifically discloses the following technical features (see paragraphs 165-267 of the specification and figures 1-12): The first portion 155 of the first diffuser surface 171 (i.e. Hub wall) comprises first and second portions 301, 302, the second portion 302 comprises first and second portions 302a, 302b, the first portion 302a being curved axially inwards from its first end to its second end, at a first end thereof, the second portion 302b has substantially the same inclination angle with respect to the axial direction as the first portion 302a, The second portion 302b curves from its first end to its second end, but opposite the direction of the first portion 302a, so as to form a generally S-shape when viewed in an axial plane, as the second portion 302b curves from its first end to its second end, becoming more parallel to the diffuser passage axis 151, at its second end the second portion 302b is substantially parallel to the diffuser passage axis 151.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873. The examiner can normally be reached IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745